 1   SULAIMAN LAW GROUP, LTD.
     Nathan C. Volheim (Admitted Pro Hac Vice)
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 630-568-3056
     Facsimile: 630-581-8188
 5   E-Mail: nvolheim@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 8   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 9   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
10
     Attorney for the Plaintiff
11                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
12

13
      SCOTT L. EAGLE,                               Case No. 2:19-cv-01536-JAM-FEB
14
                        Plaintiff,                  ORDER ON UNOPPOSED MOTION TO
15                                                  EXTEND DEADLINE TO FILE DISMISSAL
             v.                                     DOCMENTS
16

17    GOLDMAN SACHS BANK USA a/k/a
      MARCUS BY GOLDMAN SACHS,
18
                        Defendant.
19

20
            Plaintiff, SCOTT L. EAGLE, by and through his attorneys, Sulaiman Law Group, Ltd.,
21

22   having filed with this Court his Second Unopposed Motion to Extend Deadline to File Dismissal

23   Documents and the Court having reviewed same, hereby ORDERED.

24          1. Parties shall have to and including April 29, 2020 to file their dismissal documents.
25   Dated: 3/30/20
26
                                                  /s/ _John A. Mendez_________________________
27                                                Judge, U.S. District Court
28
                                                      1
